      Case 1:19-cv-01286-DAD-JLT Document 14 Filed 06/04/20 Page 1 of 1

 1                                                     -

 2
 3
 4
 5
 6
 7
 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10
11   CVE CONTRACTING GROUP, INC., et al.,                  )   CASE NO. 1:19-cv-01286-DAD-JLT
                                                           )
12                  Plaintiffs,                            )   [PROPOSED] ORDER MODIFYING
                                                           )   SCHEDULING ORDER
13          v.                                             )   (Doc. 13)
                                                           )
14   ARCH SPECIALTY INSURANCE                              )
     COMPANY,                                              )
15                                                         )
                    Defendants.                            )
16                                                         )

17          Based upon the stipulation of the parties, the Court ORDERS the scheduling order modified

18   to extend the to complete depositions of non-expert witnesses to August 19, 2020. No other

19   modifications to the scheduling order are authorized.

20
21   IT IS SO ORDERED.

22      Dated:     June 3, 2020                                 /s/ Jennifer L. Thurston
23                                                    UNITED STATES MAGISTRATE JUDGE

24
25
26
27
28
